Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. 
Applicants remarks: The applicant argued that the Double patenting rejection should be obviated by the filing of the terminal disclaimer that is filed herewith.
Examiners response: The Double patenting rejection has been overcome with the filing of the terminal disclaimer.
Applicants remarks: The applicant argued on pages 11-12 of the applicants remarks that:
“In reference to the RRC signaling, the Action (at page 7) relies for support on paragraphs [0095], [0108], and [0109] of Liu. Liu, at paragraph [0095] discusses that resource indication values (RIVs) with 5 bits to 9 bits may be used for flexible resource allocation for DCI formats 6-0A and 6-1 A, when a narrowband (NB) index is not used. In this regard, the flexible resource allocation discussed by Liu is only associated with implementations that do not use an NB index, which is different from the above recitations from independent claim 22 where the indication of flexible starting PRB is associated with shifting an NB frequency resource indicated by a NB index.” 
Examiner response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art, and maintains that the prior art teaches the claimed limitations. Liu shows that the flexibility is achieved not just for the 
Applicants remarks: The applicant argued on pages 12 of the applicants remarks that:
“Liu, at paragraph [0108], discusses that KRC signaling may be used to switch between indication of a new RIV format and a legacy RIV format. Liu, at paragraph [0109], discusses that RIVs with values 0 through 20 (for legacy allocations) and 21 through 31 (for a newly defined allocation) may be used for DCI formats 6-QA and 6-1 A, and the legacy RIV and the newly defined RIV allocations may be switched using information in the DCI format. The Action (at page 7) further states that “DCI containing an indication of RIV and table 5 show's that the RIV maps to RB start, which can be considered an indication of flexibility;' The above argument is deficient for several reasons. First, Liu at paragraphs [0095], [0108], and [0109] discusses the use of RRC signaling only for purposes of switching between indication of legacy and new RIV formats. The indication of the RIV values, which is equated by the Action to indication of flexibility, is achieved by using DCI formats 6-0A and 6-1 A, which are not RRC signaling. Second, the RRC signaling in Liu is not UE-specific RRC signaling. More specifically, Liu discusses communicating the RRC signaling to all UEs in wireless communication system 200 via communication links 225. See Liu at paragraph [0065], additionally, paragraph [0108] discusses the benefit of using the RRC signaling for multiple UEs (e.g., to switch between indication of a new' RIV format and a legacy RIV format) which use new RIV values by default. In this regard, Liu teaches communication of the RRC signaling to multiple UEs in the wireless communication system 200, and Liu does not teach or suggest “UE-specific RRC signaling,” as recited by the independent claims, which RRC signaling is communicated only to a specific UE. Third, neither the DCI formats 6-OA and 6-1A nor the RRC signaling recited in paragraph [0108] provide an indication “that flexible starting physical resource block (PRB) for a physical downlink shared channel (PDSCH) resource allocation is activated when the higher-layer parameter is set,” as recited by the amended independent claim 22.”
Examiner response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art, and maintains that the prior art teaches the claimed limitations. To address the first remark, [0108] of Liu states that the UE may switch between the new RIV using a new format and the legacy method using RRC signaling to switch. The indication is within the signaling. 
To address the second remark, Liu [0123] [0125] discusses a single UE receiving the RRC signaling and processing this information. [0108] also shows that a UE sets up a RRC connection. In the claimed term “UE- specific RRC signaling”, it is not clear what is “specific”. Under broadest reasonable interpretation, the UE that receives the RRC signaling specifically use this information for RA. Does that make the RRC signaling UE specific? In terms of BRI, it does.  
Regarding the third remark that Liu does not teach “that flexible starting physical resource block (PRB) for a physical downlink shared channel (PDSCH) resource allocation is activated when the higher-layer parameter is set,”; this remarks amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicants remarks: The applicant argued on pages 12-13 of the applicants remarks that:
“In reference to shifting the NB frequency resource associated with the NB index, the Action (at page 8) relies for support on paragraph [0116] of Liu. Even though Liu, at paragraph [0116], discusses resource allocation where a NB location is shifted using an NB offset, the shifting is not based on a higher-layer parameter being set (with the higher-layer parameter being part of the UE-specific RRC signaling), as recited by the amended independent claim 22. As discussed above, Liu does not use UE-specific RRC signaling with “a higher-layer parameter indicating that flexible starting physical resource block (PRB) for a physical downlink shared channel (PDSCH) resource allocation.”
Examiner response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art, and maintains that the prior art teaches the claimed limitations. [0127] shows support for using the new RIV values and a legacy NB index offset indication. The new values are indicated by the RRC signaling mentioned in [0122], where a bit indicates flexible resource allocation is ON and bit 0-29 are valid. [0127] goes on to show that with the new RIV values, NB index offset indication can be included. 
Applicants remarks: The applicant argued on pages 12-13 of the applicants remarks that:
“Furthermore, these dependent claims each contain additional patentable subject matter. For example and in reference to dependent claim 25, Liu and Su (taken individually or in combination) do not teach or suggest “perform Tx-to-Tx. frequency retuning between transmission of the PUSCH data using PRBs mapped to the NB frequency resource of the PUSCH resource allocation and transmission of second PUSCH data using PRBs mapped to an NB frequency resource of a second PUSCH resource allocation,” as recited by dependent claim 25. The Action (at page 9) relies for support on paragraph [0234] of Su. Su, at paragraph [0234], discusses DCI indication of a narrowband (NB) shifting switch for shifting (forward or backward of a starting PRB index). This is different from the UE performing frequency retuning “between transmission of the PUSCH data using PRBs mapped to the NB frequency resource of the PUSCH resource allocation and transmission of second PUSCH data using PRBs mapped to an NB frequency resource of a second PUSCH resource allocation,” as recited by dependent claim 25. Therefore, dependent claim 25 is allowable at least based on the above additional reasoning.”
Examiner response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art, and maintains that the prior art teaches the claimed limitations. Liu shows retuning when the resource allocation moves from one NB to a different NB [01117]. [0119] shows in a second example, whenever the UE transmits PUSCH in between two NBs, and the resource allocation changes, the UE may be allowed to retune.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0253100) in view of Su Di (WO 2019/156505) and Park (US 2018/0049246).
Regarding claim 22, teaches
An apparatus of a user equipment (Fig 1, 12 shows UE), the apparatus comprising:
processing circuitry, wherein to configure the UE for machine type communication ([0040] shows MTC UE), the processing circuitry is to:
decode radio resource control (RRC) signaling from a base station ([0073] shows decoding; and [0108] shows RRC signaling), the RRC signaling indicating activation of flexible starting physical resource block (PRB) for MTC physical downlink shared channel (PDSCH) resource allocation ([0109] shows the DCI containing an indication of RIV and table 5 shows that the RIV maps to RB start, which can be considered an indication of flexibility; also [0095] shows “flexible RA”; and [0130] shows PDSCH resource allocation);
decode downlink control information (DCI) received in an MTC physical downlink control channel ([0073] shows decoding; [0108] shows DCI signaling and [0109] shows PDCCH), the DCI indicating a narrowband (NB) index of a NB frequency resource ([0108] shows indicating NB index together with RIV);
shift the NB frequency resource indicated by the NB index based on the activation of the flexible starting PRB for PDSCH resource allocation ([0116] shows shifting the NB by NB offset using RIV); and
([0073] shows decoding; [0130] shows PDSCH; [0116] shows shifting the NB); and
memory coupled to the processing circuitry, the memory configured to store the DCI (Fig 1, 130 shows memory).
Liu does not specifically disclose refrain from shifting the NB frequency resource associated with the index when the higher layer parameter is not set.
Su Di teaches refrain from shifting the NB frequency resource associated with the index when the higher layer parameter is not set (page 29, [0229] shows “When the narrowband shift switch is off the PRB is off, all the narrowband positions do not change”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the NB shifting of Liu as taught by Su Di , since such a modification would achieve more flexible resource allocation and reduce the number of LTE RBGs overlapped with the frequency domain resources allocated by the eMTC physical channel transmission (page 28, [0223]).
	The combined teachings of Liu and Su Di do not specifically teach UE-specific RRC signaling.
	Park teaches UE-specific RRC signaling ([0195] shows PRB allocation information may be transmitted through UE-specific RRC signaling or cell-specific RRC signaling).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Park, since such a modification would achieve flexibility for RRC signaling as shown in [0195] since RRC signaling can be accomplished through UE specific or cell specific.
Regarding claim 23, 34, 40, The combined teachings of Liu and Su Di teaches 
decode a second UE-specific RRC signaling, the second UE-specific RRC signaling indicating activation of flexible starting PRB for a PUSCH resource allocation (Su Di[0226] and [0227] shows narrowband shift for transmission of PUSCH and PDSCH; and narrowband shift may be on or off; Hwang shows UE specific RRC signaling).
The motivation is the same as provided in the rejection of claim 22.

Regarding claim 24, 35, the combined teachings of Liu and Su Di teaches:
decode a second DCI received in a PDCCH, the second DCI indicating a resource block assignment for the PUSCH resource allocation (Su Di: [0234] shows narrowband shift switch  indication in DCI);
determine a second NB index of a NB frequency resource of the PUSCH resource allocation based on the resource block assignment (Su Di: [0234] shows NB index shift of initial PRB); and
encode PUSCH data for transmission to the base station using PRBs mapped to the NB frequency resource of the PUSCH resource allocation (Su DI [0234] shows allocated NB refers to several PRBs allocated to a physical channel).
	The motivation is the same as provided in the rejection of claim 22. 

Regarding claim 25, 36, the combined teachings of Liu and Su Di teaches:
	perform Tx-to-Tx frequency retuning between transmission of the PUSCH data using PRBs mapped to the NB frequency resource of the PUSCH resource allocation and transmission of second PUSCH data using PRBs mapped to an NB frequency resource of a second PUSCH resource allocation (Su Di: [0234] shows that the NB shift switch indication can indicate ON/OFF, where such a switch to ON/Off is equivalent to a retuning).
	The motivation is the same as provided in the rejection of claim 22.

Regarding claim 26, 37, the combined teachings of Liu and Su Di teaches:

determine a starting resource block for the PDSCH resource allocation based on the resource indicator value and the NB index (Liu: [0139] shows starting resource block can be determined from RIV; Su Di: [0237] shows starting PRB index of the physical resources allocated for the physical transmission are shifted).
The motivation is the same as provided in the rejection of claim 22.

Regarding claim 27, the combined teachings of Liu and Su Di teaches:
wherein the NB frequency resource is shifted so that a boundary of the NB frequency resource aligns with a previous or a next resource block group (RBG) boundary (Liu: [0116] shows aligning with boundary).

Regarding claim 28, the combined teachings of Liu and Su Di teaches:
wherein the UE-specific RRC signaling further indicates that frequency hopping (FH) is enabled for the LIE together with the flexible PRB for PDSCH resource allocation (Liu: NB hopping is supported).

Regarding claim 29, the combined teachings of Liu-Su Di teaches:
wherein the processing circuitry is to: decode higher layer signaling configuring the UE to support the flexible PRB for PDSCH resource allocation, wherein the higher layer signaling is a system information block (SIB) or a dedicated RRC signaling (Liu: [0065] shows system information such as RRC signals).

Regarding claim 30, the combined teachings of Liu-Su Di
(Liu: [0108] shows DCI including NB index and RIV, where fig 5 shows that the RIV maps to RB start, which can be considered the RBG boundary; therefore the RIV is a representation of the RBG boundary).

Regarding claim 31, the combined teachings of Liu-Su Di teaches:
wherein the processing circuitry is to: perform frequency re-tuning to a center frequency of a tuning narrowband, the tuning narrowband starting at a boundary of the shifted NB resource and including six resource blocks (Liu: [0117] of Liu shows the details of the retuning process).

Regarding claim 32, the combined teachings of Liu-Su Di teaches:
further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (Liu: fig 1, notice front end and multiple antennas 102).

Regarding claim 33, Claim 33 is rejected based on the same reasoning as given in the rejection of claim 22, since claim 33 is directed towards the non-transitory computer readable storage device that corresponds to the apparatus of claim 22.




s 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0253100) in view of Hwang (US 2019/0174285) and Park (US 2018/0049246).
Regarding claim 38, Liu teaches:
A non-transitory computer readable storage device including instructions stored thereon, which when executed by one or more processors of a base station, configure the base station for machine type communication (MTC) and cause the base station to perform operations to:
encode radio resource control (RRC) signaling for transmission to a user equipment (UE), the RRC signaling including a higher-layer parameter ([0073] shows encoding; and [0108] shows RRC signaling )indicating whether flexible starting physical resource block (PRB) for a physical downlink shared channel (PDSCH) resource allocation is activated ([0109] shows the DCI containing an indication of RIV and table 5 shows that the RIV maps to RB start, which can be considered an indication of flexibility; also [0095] shows “flexible RA”; and [0130] shows PDSCH resource allocation);
encode downlink control information (DCI) for transmission in an MTC physical downlink control channel ([0073] shows encoding; [0108] shows DCI signaling and [0109] shows PDCCH), the DCI indicating a resource block assignment for the PDSCH resource allocation ([0108] shows indicating NB index together with RIV); and
encode PDSCH data for transmission to the UE using a shifted narrowband (NB) frequency resource ([0073] shows decoding; [0130] shows PDSCH; [0116] shows shifting the NB)
Liu does not specifically teach wherein a NB index of a NB frequency resource corresponding to the shifted NB frequency resource is based on the resource block assignment.
Hwang teaches wherein a NB index of a NB frequency resource corresponding to the shifted NB frequency resource is based on the resource block assignment ([0073] shows that the NB index includes an allocation of PRBs; [0095] shows higher layer signaling for switching to an extended NB mode).

The combined teachings of Liu and Hwang do not specifically teach UE-specific RRC signaling.
	Park teaches UE-specific RRC signaling ([0195] shows PRB allocation information may be transmitted through UE-specific RRC signaling or cell-specific RRC signaling).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Park, since such a modification would achieve flexibility for RRC signaling as shown in [0195] since RRC signaling can be accomplished through UE specific or cell specific.

Regarding claim 39, the combined teachings of Liu and Hwang teaches:
encode higher layer signaling including information to configure the UE to support the flexible PRB for PDSCH resource allocation, wherein the higher layer signaling is a system information block (SIB) or a dedicated RRC signaling (Liu: [0065] shows system information such as RRC signals) .

Regarding claim 40, the combined teachings of Liu and Hwang teaches:
encode a second UE-specific RRC signaling for transmission to the UE, the second UE-specific RRC signaling indicating activation of flexible starting PRB for a physical uplink shared channel (PUSCH) resource allocation ([Liu: [0115] shows 1 bit RRC signaling to indicate new RIV which may be equivalent to flexible RA for PUSCH; Hwang shows UE specific RRC signaling).

Regarding claim 41, the combined teachings of Liu and Hwang teaches:
(Liu: NB hopping is supported). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411